Detailed Office Action
The communication dated 10/06/2021 has been entered and fully considered.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and arguments
In light of amendment the Examiner withdraws the 102(a)(1) rejection of claim 20 towards COYLE.
The examiner maintains the 102(a)(1) rejection for claims 11-19.  The applicant is still claiming a system for controlling operation of a smelt tank.   The system for controlling the smelt tank comprises the processing unit, the sensor, and the non-transitory computer readable memory.  The smelt tank is not part of the claim (unlike amended claim 20).  Therefore the location of the sensor is an intended use.
COYLE in view of LAITANEN
Applicant argues that vent gas is a mixture of ambient air and steam produced when molten smelt comes into contact with green liquor.  Applicant argues that the amount of steam produced is primarily related to the mass flow rate of smelt, NOT the green liquor temperature.  Applicant argues in order for the bulk green liquor temperature.
	In response this is attorney argument.  The attorney’s claim that steam/air only comes from boiling the green liquor is not well taken.  Water has a partial pressure for example at 140 degrees F the partial pressure is 2.89 psi [see e.g. Cameron Hydraulic Data].  Therefore water vapor will be present in the air based upon the temperature without boiling as argued by the 

    PNG
    media_image1.png
    106
    626
    media_image1.png
    Greyscale

Applicant argues that large temperature changes in green liquor will only have a small effect on the ability to produce steam.  Applicant argues that steam production is a localized event.
	The vapor in the vent stack is also depending on the temperature of the green liquor because of partial pressure of water.  LAITINEN discloses that air flow (which is dependent on temperature; see e.g. SCFM vs ACFM) is effected by the smelt flow.
	
    PNG
    media_image2.png
    75
    611
    media_image2.png
    Greyscale

LAITINEN directly realizes that amount of smelt flow increases the amount of vent flow even when the dry amount of gas (SCFM) is kept constant.

    PNG
    media_image3.png
    55
    551
    media_image3.png
    Greyscale

The total flow of gas (AFCM) and vapor content of the gas is determined by temperature.
In summary LAITINEN states that air leakage is constant (i.e. SCFM).  The dissolving tank temperature is directly related to vapor pressure and total vent gas (i.e. fixed air leakage + 
Applicant supplies a graph that alleges to show vent stack temperature vs dissolving tank temperature.  However, this graph is not in the specification or supplied with a 132 declration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Improving Smelt Dissolving Tank TTA control at Zellstoff-Celgar by COYLE et al., hereinafter COYLE.
As for claim 11, the applicant is only claiming the system for controlling including the cpu and non-transitory computer readable memory.  The applicant is not claiming the smelt tank and the system for controlling operation of the smelt tank.
COYLE discloses a system for controlling a smelt tank.  COYLE shows a DCS system where a temperature sensor input is sent a controller (XIC 1302) which then controls the flow rate (injection rate)  of weak wash into a smelt dissolving tank via control valve( CV 1302A) [Figure 2].   The Examiner certainly recognizes that the applicant claims that the temperature sensor is used in the vent stack and is used to measure vent stack temperature.  However, the applicant did not claim the whole smelt dissolving tank and control system.  The applicant only claimed the control system which includes the control system and the programming thereof which COYLE meets.

    PNG
    media_image4.png
    734
    1413
    media_image4.png
    Greyscale

	As for claim 12, COYLE further measures the TTA/density of the liquor to control the flow [Figure 2].
	As for claim 13, the output product or what is made with the system is non-limiting.  Nevertheless, COYLE teaches green liquor [Figure 2].
	As for claims 14 and 15, COYLE teaches density and COYLE teaches TTA [Figure 2].
	As for claim 16, COYLE teaches a flow control valve [Figure 2].  The flow control valve has a max and min opening.
	As for claim 17, the source of the water used in the system (smelt dissolving tank) that uses the claimed control system is non-limiting.  Nevertheless, COYLE teaches the use of weak wash a recycled water in a kraft recovery system [Figure 2].
	As for claims 18 and 19, the applicant only claims the cpu and non-transitory medium which can control a sensor.  The location of the sensor does not limit the claims.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Improving Smelt Dissolving Tank TTA control at Zellstoff-Celgar by COYLE et al., hereinafter COYLE, in Kraft Recovery Boiler Dissolving Tank Mass and Energy Balance by LAITINEN, hereinafter LAITINEN.
As for claims 1, 11, and 20, COYLE discloses a system for controlling a smelt tank.  COYLE shows a DCS system where a temperature sensor input is sent a controller (XIC 1302) which then controls the flow rate (injection rate) of weak wash into a smelt dissolving tank via control valve (CV 1302A) [Figure 2].

    PNG
    media_image4.png
    734
    1413
    media_image4.png
    Greyscale

	The temperature sensor of COYLE measures the temperature of the green liquor in the smelt dissolving tank while the claims require the temperature sensor to measure the temperature in the vent gases.  
	LAITINEN discloses that green liquor temperature and vent gases produced are directly related [pg. 43 section 7.3.1 par.2].  Specifically LAITINEN states that smelt flow increases the temperature of the dissolving tank and hence the amount of vapor produced.  Further temperature of the green liquor at the surface is equal to the temperature of the green liquor [pg. 70].  As such it would be expected that the vent temperature would be directly related to the green liquor 
	Additionally, LAITINEN discloses that deposits of scale like pirssonite can be formed in the green liquor [pg. 52 par. 2, pg. 54. Par. 1].  A temperature sensor in the gas vent would scale less than a temperatures sensor in green liquor and therefore give more accurate values over time.
As for claims 2 and 12, COYLE further measures the TTA/density of the liquor to control the flow [Figure 2].
	As for claims 3 and 13, COYLE teaches green liquor [Figure 2].
	As for claims 4, 5, 14 and 15, COYLE teaches density and COYLE teaches TTA [Figure 2].
	As for claims 6 and 16, COYLE teaches a flow control valve [Figure 2].  The flow control valve has a max and min opening.
	As for claim 7, LAITINEN discloses that safety is of prime importance when controlling a system and further discloses tank liquid level [pg. 39 par. 1].  To maintain a proper level the flow of weak wash must be controlled.  Therefore it would be obvious to have a minimum weak wash flow to maintain a high enough level.  The person of ordinary skill in the art would be motivated to do so to prevent smelt explosions (too little weak wash because of low level and low-flow rate to absorb smelt heat).
	As for claims 8 and 17, COYLE teaches the use of weak wash a recycled water in a kraft recovery system [Figure 2].
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748